Case 19-22793 Doc4 Filed 09/25/19 Page 1 of 2

 

 

 

          

 

Fill in this information to identify your case:
Debtor 4 Mesfin

First Name
Debtor 2
(Spouse, if filing) First Name Middle Name ;

‘ yer fos we a

United States Bankruptcy Court for the: 13 a. Hi Sire op MARYLAND oes ee SRYLAND
Case number JALTIMORE (0 Check ifthis is an
(If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 121:

 

H you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

- 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill In the

 

 

 

 

 

 

 

information below.
Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the :
secures a debt? as exempt on Schedule C?.
creditors (CT surrender the property. | lo
a 7 nn TF Retain the property and redeem it. | pes
propery on of (CT retain the property and enter into a
securing debt: Reaffirmation Agreement.
{[TRetain the property and [explain]:
Creditor’ [CI Surrender the property. | No
name:
a oe . ~~~ [i Retain the property and redeem it. | es
propery on of [CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.
[CI Retain the property and [explain]:
creditor's [TJ surrender the property. No
: oo oe , [TJ Retain the property and redeem it. es
roatey on of Ml Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(a Retain the property and [explain]:
Creditors | Lf Surrender the property. No
name: :
oo [TI Retain the property and redeem it. eS
Dorey of 1 Retain the property and enter into a
securing debt: Reaffirmation Agreement.

1s) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
 

Case 19-22793 Doc4 Filed 09/25/19 Page 2 of 2

Debtor 4 Case number (if known),

 

Mesfin Tadesse

First Name Maddie Name Last Name

ee us Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
_ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
- ended. You may assume an unexpired personal property lease If the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases WIIl the lease be assumed?
Lessor’s name: CT No
Description of leased (CIves
property:

Lessor’s name: LINo

Description of teased ves

property:

Lessors name: LI No

Description of leased (Cl ves

property:

Lessor’s name: fo No
_ ves

Description of leased
property:

Lessor’s name: LINo
— : CTves

Description of leased

property:

Lessors name:

 

Description of leased
property:

 

Lessor’s name: BNo
a ID ves
Description of leased
property:

 

 

 

 

Under penatty of perjury, | declare that | have Indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

6 “TT,
Signature of Debtor 1 Signature of Debtor 2
o ’ { .
Date 04 uy }20 4 Date
MM/ DD / YYYY MM/ DOT” YYYY

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 2

 
